THE THIRTEENTH COURT OF APPEALS

                                   13-16-00370-CV


                         Jeffrey Peace and Caroline Peace
                                        v.
   ITCOA, LLC d/b/a Independence Title Company; Mona McMahan; and Wm. Brian
                                  McMahan, P.C.


                                  On Appeal from the
                     261st District Court of Travis County, Texas
                        Trial Cause No. D-1-GN-13-003985


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be affirmed. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants, Jeffrey Peace and Caroline Peace.

      We further order this decision certified below for observance.

April 5, 2018